187 Ga. App. 397 (1988)
370 S.E.2d 520
TAYLOR
v.
COLWELL MORTGAGE CORPORATION.
76277.
Court of Appeals of Georgia.
Decided June 2, 1988.
Richard D. Phillips, for appellant.
Ronald C. Crawford, for appellee.
McMURRAY, Presiding Judge.
Plaintiff Colwell Mortgage Corporation filed this action against defendant Taylor alleging wrongful interference with plaintiff's efforts to complete a nonjudicial repossession of a mobile home. Defendant answered and counterclaimed. Prior to trial summary judgment was granted in favor of plaintiff and against defendant as to defendant's counterclaims. At trial the jury returned a verdict in favor of defendant. Defendant appeals the grant of summary judgment in favor of plaintiff in regard to defendant's counterclaims. Held:
Plaintiff's motion for summary judgment was based on the pleadings and the deposition of defendant. The deposition of defendant is *398 not included in the record designated by defendant's notice of appeal. "It is still the law of Georgia that the burden is upon the party asserting error on appeal to show such error by the record. Smith v. State of Ga., 203 Ga. 636, 637 (47 SE2d 866); Herring v. Herring, 228 Ga. 492 (186 SE2d 538) ... Since the proof necessary for determination of the issues of this case are not lawfully before this court, we will assume that the judgment is correct and affirm it. Greene v. McIntyre, 119 Ga. App. 296, 298 (167 SE2d 203); Attaway v. Duncan, 206 Ga. 230 (2) (56 SE2d 269)." Brooks v. Home Credit Co., 128 Ga. App. 176 (196 SE2d 176). See also Brown v. Frachiseur, 247 Ga. 463 (277 SE2d 16).
Judgment affirmed. Pope and Benham, JJ., concur.